Hall, Judge.
1. The trial court did not err in overruling the defendant’s demurrer to an entire paragraph of the plaintiff’s petition and the attached itemization of the account sued on, as some items alleged in the paragraph were not subject to the objections raised by the demurrer. Devine v. Geiger, 100 Ga. App. 245, 247 (110 SE2d 687): accord Washington Water &c. Co. v. Pope Mfg. Co., 176 Ga. 155, 164 (167 SE 286).
2. The trial court did not err in sustaining the plaintiff’s demurrers and allowing time for amendment to an allegation of the defendant’s answer, on the ground that it failed to show the dates and amounts of the alleged payments and in what manner they were made. Epstein & Bro. Co. v. Thomas, 15 Ga. App. 741 (84 SE 201); accord Wortham v. Sinclair, 98 Ga. 173, 175 (25 SE 41).
3. The trial court erred in sustaining the ground of the demurrer that the defendant did not allege to whom the alleged payments were made, as the answer alleged that the payments were made to the plaintiff.....

Judgment sustaining demurrers to defendant’s answer reversed with direction that it be modified in accordance with Divisions 2 and 3; judgment overruling demurrers to plaintiff’s petition affirmed.


Nichols, P. J., and Deen, J., concur.